Opinion issued April 29, 2010.
 

 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00954-CV
———————————
TERRY L.
JONES, Appellant
V.
MARY LOU PRECELLA, Appellee

 

 
On Appeal from the 280th District Court  
Harris County, Texas

Trial Court Case No. 2008-17562
 

MEMORANDUM OPINION
Appellant, Terry L.
Jones, has failed to timely file a brief. 
See Tex. R. App. P.
38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See
Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution for failure to
timely file a brief.  We deny all pending
motions.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Higley.